Case 2:20-cv-10914-CAS-JEM Document 42 Filed 03/24/21 Page 1 of 2 Page ID #:528




   1
   2
   3
   4
   5
   6
   7
   8                              UNITED STATES DISTRICT COURT
   9                            CENTRAL DISTRICT OF CALIFORNIA
  10                                         WESTERN DIVISION
  11 EDWARD ASNER,, et al.,                          CASE NO. 2:20-cv-10914-CAS (JEMx)
  12                    Plaintiffs,                  [PROPOSED] ORDER REGARDING
                                                     FILING OF AMENDED
  13           vs.                                   COMPLAINT AND SCHEDULE RE
                                                     DEFENDANTS’ RESPONSE
  14 THE SAG-AFTRA HEALTH FUND,
     et al.,
  15
              Defendants.
  16
  17
  18           Pursuant to the stipulation of the parties, IT IS ORDERED THAT:
  19           1. Plaintiffs may file an amended complaint on or before March 26, 2021.
  20           2. Defendants shall have through April 30, 2021 to answer, move or
  21                 otherwise respond to the amended complaint.
  22           3. If Defendants move to dismiss the amended complaint, the following
  23                 schedule shall apply:
  24                    a. Plaintiffs shall file any opposition to Defendants’ motion on or
  25                       before Monday, May 31, 2021.
  26                    b. Defendants shall file any reply to Plaintiffs’ opposition to
  27                       Defendants’ motion on or before Monday, June 21, 2021.
  28 / / /
              [PROPOSED] ORDER REGARDING FILING OF AMENDED COMPLAINT AND
             SCHEDULE FOR DEFENDANTS’ RESPONSE (Case No. 2:20-cv-10914-CAS (JEMx))
Case 2:20-cv-10914-CAS-JEM Document 42 Filed 03/24/21 Page 2 of 2 Page ID #:529




   1              c. Defendants shall notice the hearing date for their motion to dismiss
   2                 as Monday, July 19, 2021 at 10:00 a.m.
   3
   4   Dated:   March 24, 2021
                                                     Hon. Christina A. Snyder
   5                                                 United States District Judge
   6
   7
   8
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
          [PROPOSED] ORDER REGARDING FILING OF AMENDED COMPLAINT AND
         SCHEDULE FOR DEFENDANTS’ RESPONSE (Case No. 2:20-cv-10914-CAS (JEMx))
